              Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA


        v.                                                   Case No. 18-cr-40006-01-HLT

WILLIAM A. JOHNSON
         Defendant.


                   MOTION FOR REDUCTION IN SENTENCE OR
              COMPASSIONATE RELEASE UNDER 18 U.S.C. § 3582(c)(1)(A)


             Mr. William A. Johnson respectfully asks the Court to reduce his sentence from

58 months to time served. The Court has jurisdiction to grant this relief because there

has been a lapse of 30 days since Mr. Johnson’s request for compassionate release was

submitted to the Warden at FCI Lompoc (Low). 1

             According to the U.S. Attorney General, the current public health crisis caused

by the COVID-19 pandemic has created “emergency conditions” within the federal

prison system. 2 In the context of this pandemic, Mr. Johnson presents the following

“extraordinary and compelling” 3 reasons warranting a reduction of his sentence:

             1.) Mr. Johnson has already been infected with the SARS-CoV-2 virus, which




1   18 U.S.C. § 3582(c)(1)(A).

2   U.S. Atty Gen., Memorandum for Director of Bureau of Prisons (Apr. 3, 2020) (Exhibit 1).

318 U.S.C. § 3582(c)(1)(A)(i); see also the Motion addendum filed separately for additional “extraordinary
and compelling” reasons that warrant a sentence reduction.



                                                    1
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 2 of 20




              causes COVID-19. Although he is listed as “recovered” by the Bureau of

              Prisons (BOP), his diagnosis, combined with his serious underlying health

              conditions, make him vulnerable to a potential critical health crisis

              exacerbated by continued imprisonment;

          2.) Mr. Johnson has served almost 30 months of his 58-month sentence (51.7%), 4

              and is eligible for release in less than 20 months, with a projected release date

              next on February 7, 2022;

          3.) He suffers from serious underlying health conditions that continue to

              deteriorate while in custody and that place him at a higher risk of serious

              illness, complications, or death if he continues to be exposed to and infected

              with COVID-19, such as: chronic kidney disease, type 2 diabetes,

              hypertension, Grave’s disease (thyroid), 5 and obesity; and

          4.) He is imprisoned at FCI Lompoc (Low) in California, which has been the

              location of one of the worst outbreaks of COVID-19 in the federal prison

              system. At one point last month, there were 886 reported inmate cases out of

              the 1162 inmates detained at the facility. Despite the fact that inmates have

              died at FCI Lompoc within the last month of COVID, the BOP reports that

              there is only 1 active case as of the date of this filing; 6



4 This percentage does not take into account good time credits earned. With these credits, Mr. Johnson

has served 60% of his sentence.

5 According to the CDC, there is no current evidence that Grave’s disease places a person at higher risk

of serious illness if they were to contract COVID-19.

6   https://www.bop.gov/coronavirus/ (last checked June 23, 2020).



                                                     2
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 3 of 20




          Finally, should the Court determine that a straight reduction in sentence is not

warranted, we ask in the alternative that the Court consider granting the reduction to

time served, but then add an 18-month term of home confinement as a condition of

supervised release, to serve the remainder of his sentence, less good time credit

earned. 7

          The government opposes the relief sought in this motion.

                                            BACKGROUND

          Mr. Johnson is one week shy of his 51st birthday. Though he was born in

Batesville, Mississippi, he is a California native and resident. He grew up in poverty in

the city of Oakland.

          Mr. Johnson is married to Crystal Watson-Johnson. They have two children who

live at home with their mother in Stockton, California. 8

          A.     Original Sentence

          On November 20, 2018, Mr. Johnson pleaded guilty to conspiracy to possess with

intent to distribute a controlled substance, a class A felony. 9 The offense related to four

occasions totaling 2970 grams of TCP and 2250.42 grams of PCP.

          The Court sentenced Mr. Johnson to 58 months, to be followed by three years of

supervised release. In the Judgment, the Court recommended Mr. Johnson be

designated to a BOP facility in California to promote family visitation, such as Lompoc



7   USSG § 5F1.2.

8   Presentence Report (PSR, Doc. 96) at ¶ 77.

9   21 U.S.C. § 846, 21 U.S.C. § 841(b)(1)(A)


                                                 3
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 4 of 20




or Terminal Island.

          Mr. Johnson’s projected release date from the BOP is February 7, 2022.

          B.     Mr. Johnson suffers from extreme health issues that are
                 deteriorating while he remains incarcerated.

          Mr. Johnson suffers from a myriad of health conditions and overall poor health.

Since his case began and he has been imprisoned, he has only gotten worse. Of course,

every present discussion about health has to include the risks associated with exposure,

continued exposure, and infection with COVID-19.

          Mr. Johnson already tested positive to COVID-19. 10 According to the BOP, he is

now fully recovered. We hope that is true; we fear it is not. Due to the following health

conditions, as exhibited in his BOP medical records, 11 he is already in frail physical

condition.

                 1.     Chronic Kidney Disease.

          Mr. Johnson suffers from chronic kidney disease, and he considers it his primary

health concern. His BOP records indicate his kidney disease is stage 3 and moderate.

The last test he had revealed that his kidneys were only functioning at 58%. This test

occurred while he was at the prior BOP facility in Beaumont, Texas. He has not been

able to be tested yet at FCI Lompoc due to the COVID-19 outbreak. According to the

National Kidney Foundation, “People with kidney disease and other severe chronic




10   Westpac Lab report (Exhibit 2 – SEALED).

11 Like the lab report above, because it contains more detailed personal, protected health information,

we will ask to file separately and under seal the health summary from his BOP medical records
(Exhibit 3 - SEALED).



                                                   4
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 5 of 20




medical conditions are at higher risk for more severe illness” with COVID-19. 12

                 2.      Diabetes

           Mr. Johnson suffers from Type 2 Diabetes. He has had diabetic crisis since the

inception of this case. In September 2018, while at the CoreCivic Leavenworth

Detention Center, he was transported to the emergency department at the KU Medical

Center due to a diabetic emergency. 13

           According to the Center for Disease Control (CDC), diabetes puts him at a higher

risk for serious illness resulting from a COVID-19 infection. 14 A study of patients in the

United States hospitals with diabetes found a “markedly higher mortality than patients

without diabetes ….” 15 Further, data as of April 2020 from the New York Department

of Health showed that diabetes was present in 37% of patients who died from COVID-

19. 16

           Because of these increased risks, the American Diabetes Association has written

an open letter to all detention facilities, urging relevant parties consider “all possible

strategies to release people with diabetes and other serious risk factors related to


12   https://www.kidney.org/coronavirus/kidney-disease-covid-19#does-kidney-disease-put-me-higher-risk

13Diabetic Symptoms, CoreCivic LDC medical records (Exhibit 4 – SEALED). Although diabetes is
mentioned in his PSR (Doc. 96 at ¶ 81), the diabetic emergency information was not included in any
detail.

14 Center for Disease Control and Prevention, Groups at Higher Risk for Severe Illness, (April 17, 2020),

at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html

15 Dr. Bruce Bode (Clinical Associate Professor at Emory University School of Health) et al, Glycemic

Characteristics and Clinical Outcomes of COVID-19 Patients Hospitalized in the United States, at
https://glytecsystems.com/wp-content/uploads/Sage.Glycemic-Characteristics-and-Clinical-Outcomes-of-
Covid-19-Patients.FINAL_.pdf

16   Id.



                                                    5
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 6 of 20




COVID-19, and to reduce the level of crowding in detention facilities.” 17 That letter

explains the combined risk to people with diabetes is a worsened “chance of getting

seriously ill from COVID-19 . . . because the body’s ability to fight off an infection is

compromised.” 18

                3.     Hypertension

           Mr. Johnson also suffers from hypertension. Recent data shows that the

mortality rate from COVID-19 is 8.4% for those with hypertension, which is far above

the mortality rate from the general population with this disease. 19 The CDC has listed

hypertension as a factor placing “people at higher risk for severe illness from COVID-

19.” 20 Further, research shows increased fatality rates for COVID-19 positive persons

with hypertension. 21

                4.     Obesity

           By measurement of body mass index (BM), Mr. Johnson is obese. He is not




17American Diabetes Association, Open Letter to Detention Centers, at
https://www.diabetes.org/sites/default/files/2020-03/COVID-
19%20Letter%20to%20Detention%20Centers.pdf

18   Id.

19See Martinez-Brooks v. Easter & Carvajal, No. 20-cv-00569-MPS, Doc. 20 at 6 (D. Conn. May 12,
2020).

20 Center for Disease Control and Prevention, Groups at Higher Risk for Severe Illness, (May 12, 2020),
at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html; Ryan
Prior, Those with high blood pressure are at a greater risk for COVID-19. Here’s what you need to know
to protect yourself, CNN Health (April 17, 2020), at https://www.cnn.com/2020/04/17/health/blood-
pressure-coronavirus-wellness/index.html

 American College of Cardiology, COVID-19 Clinical Guidance For the Cardiovascular Care Team,
21

ACC Clinical Bulletin (March 6, 2020), at https://www.acc.org/~/media/Non-Clinical/Files-PDFs-Excel-
MS-Word-etc/2020/02/S20028-ACC-Clinical-Bulletin-Coronavirus.pdf



                                                   6
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 7 of 20




severely obese, but his BMI exceeds 30. 22 A recent report found that obesity is “one of

the most important predictors of severe coronavirus illness.” 23 Early studies from New

York University Langone Health show that people under 60 “with a BMI of 30-34 were

twice as likely to get admitted to the hospital or be admitted to acute care. 24 People

under 60 with “a BMI of 35 or higher were twice as likely to be admitted to the hospital

and three times as likely to end up in the intensive care unit.” 25 Other studies are in

line with the Langone study including one from Ochsner Health that showed “60% of

patients hospitalized with COVID-19 had obesity and that obesity appeared to nearly

double their risk of requiring a ventilator. 26

           C.     Conditions at FCI Lompoc (Low)

           Federal Correctional Institution (FCI) Lompoc is “a low security federal

correctional institution.” 27 As of the date of this filing, FCI Lompoc has 992 people

incarcerated in the facility, 28 which is a significant reduction from the prison population


22   https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/index.html

23 Roni Caryn Robin, Obesity Linked to Severe Coronavirus Disease, Especially for Younger Patients,

New York Times (April 16, 2020), at https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-
higher-risk.html

24 WebMD Health News, Obesity new risk factor for young COVID patients, (April 29, 2020), at

https://www.webmd.com/lung/news/20200429/obesity-new-risk-factors-for-young-covid-patients; citing
Dr. Jenifer Lighter, et al, Obesity in patients younger than 60 years is a risk factor for COVID-19 hospital
admission, Clinical Infectious Diseases (April 9, 2020), at https://doi.org/10.1093/cid/ciaa415

25   Id.

26 Roni Caryn Robin, Obesity Linked to Severe Coronavirus Disease, Especially for Younger Patients, New

York Times (April 16, 2020), at https://www.nytimes.com/2020/04/16/health/coronavirus-obesity-higher-
risk.html

27   BOP; FCI Lompoc (accessed June 23, 2020), at https://www.bop.gov/locations/institutions/lex/

28   Id.



                                                     7
             Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 8 of 20




at that facility in the last few months.

          Also as of the date of this filing, the BOP website reports that only one inmate

and six staff members are currently COVID-19 positive. 29 That is a rate of positivity of

.10% of the prison population. These numbers are highly suspect.

          When we checked the BOP website about one month ago, it reported that 886

inmates at FCC Lompoc had positive COVID-19 tests and active cases, out of 1162 total

inmates at the facility at that time. That is a staggering rate of positivity of 76.2% of

the prison population. Thus, according to the BOP, there have been at least 880

recovered inmates at this facility. With such high numbers of cases, FCI Lompoc has

been the epicenter of COVID-19 cases in Santa Barbra County, California, accounting

for about 47% of confirmed cases. 30

          Mr. Johnson reports that his entire unit was tested in mass together on May 7,

which is supported by his BOP records. Almost the entire unit tested positive. Those

who tested positive were then all moved to a new location, four to a room, with no social

distancing. There was one bathroom, five toilets, five showers, and six sinks for more

than 100 people. In his words, “they punished us for being positive.” After fourteen

days, 31 they were all declared recovered from COVID-19 and then moved back their

unit.


29 BOP Website, COVID-19 Coronavirus; COVID-19 Cases, (Viewed June 23, 2020), at

https://www.bop.gov/coronavirus/index.jsp

30   http://coronavirusstatistics.org/

31 Fourteen is the number of days recommended by the CDC for quarantine after being exposed to the

virus. Here, the BOP seems to have warped that number into the time it takes a person to recover who
has an active case of COVID-19.



                                                 8
             Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 9 of 20




          They were not all recovered. One man, 37 year-old Yusef Mohammed, died in his

cell, at his bunk, at FCI Lompoc from COVID-19 after he was declared recovered and

then returned to his unit. 32 Mr. Mohammed had reportedly been complaining about

chest pains for four days.

                                                ARGUMENT

          A.       The Court has jurisdiction to consider the motion for sentence
                   reduction and grant the requested relief.

          The initial inquiry is a jurisdictional one, or whether the Court has the power to

consider the motion for a sentence reduction filed by Mr. Johnson. The First Step Act

changed the requirement that this type of motion may be filed only by BOP on behalf

of a defendant. Now, the Court can consider a sentence reduction, “upon a motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from which the receipt of such a request by the Warden at the defendant’s

facility, whichever is earlier.” 33

          The motion is properly before the Court. Counsel submitted a written request for

compassionate release on Mr. Johnson’s behalf to Warden Milusnic at FCI Lompoc on

May 19, 2020. 34 FCI Lompoc acknowledged receipt of the request on the same day. 35



32 Minsky, Dave, Lompoc prison identifies third inmate who died from COVID-19, Lompoc Record (May

29, 2020), at https://lompocrecord.com/news/local/crime-and-courts/lompoc-prison-identifies-third-
inmate-who-died-from-covid-19/article_97cd3eb6-8b88-5f3f-930c-b5a0b7de556d.html

33   First Step Act § 603(b) (2018), codified at 18 U.S.C. § 3582(c)(1)(A).

34   Letter to Warden (Exhibit 5).

35   Email Response from FCI Lompoc (Exhibit 6).


                                                        9
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 10 of 20




The Warden had previously denied Mr. Johnson’s request for compassionate release on

May 15, 2020; 36 we did not receive a response to the letter sent by counsel on behalf of

Mr. Johnson. Thirty days have now passed since Mr. Johnson made his second request

to the Warden. As such, this motion is now properly before this Court.

          Recently, there were questions raised in the District of Kansas whether the

Court had jurisdiction in a situation, such as here, where the Warden denied a request

within 30 days and the defendant did not then pursue and exhaust the administrative

process within the BOP to appeal the denial. The weight of the law, including the law

within the District of Kansas, 37 is now firmly on the side that the 30-day wait period

confers jurisdiction to the District Court, even without exhaustion of the lengthy BOP

administrative appeal process.

          This Court previously addressed this question when considering a pro se

motion 38 and held that a defendant must exhaust through the BOP administrative

appeals process. However, the Court in Vaughn was considering a pro se motion, a

government response that argued administrative appeal was required for exhaustion,



36Warden Response Letter to Mr. Johnson (Exhibit 7). We were not able to produce a copy of the initial
request to verify its contents, which is why we submitted a second request on May 19.

37United States v. Jackson, No. 08-20150-02-JWL, 2020 WL 2812764, at *2 (D. Kan. May 29, 2020) (“The
Government has not disputed that defendant’s warden received her request at least 30 days before
defendant filed her motion. Nor has the Government suggested any reason why the fact of that timing
should not satisfy the plain language of the statute. The Court thus concludes that it has jurisdiction to
consider defendant’s motion.”); United States v. Machuca-Quintana, No. 12-10085-JTM, 2020 WL
3047596 at *2 (D. Kan. June 8, 2020) (“As provided by statute and recognized by other courts, §
3582(c)(1)(A) permits two alternative avenues of exhaustion: either a defendant can exhaust all
administrative remedies with the BOP, or the defendant can wait for 30 days to elapse from the date
from the warden received a request for compassionate release.”) (emphasis in original).
38
     United States v. Vaughn, No. 18-cr-40107-HLT, Doc. 59 at 2-3 (D. Kan. May 20, 2020).



                                                    10
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 11 of 20




and without the benefit of adversarial briefing on the issue.

           Since Vaughn, the government now agrees the Court has jurisdiction here.

Thirteen days ago, the government informed the Court in another case that “[t]he 30-

day lapse provision is now solidly the official position of the Department of Justice as

well as the Bureau of Prisons. In other words, a defendant can file a motion for

compassionate release in district court 30 days after requesting relief from the Warden,

even if the Warden denies the relief within 30 days.” 39

           We are aware of only one circuit court opinion to address the exhaustion

requirement. The Sixth Circuit, which held that failure to exhaust administrative

remedies does not deprive this court of subject-matter jurisdiction. 40 The Sixth Circuit

described the exhaustion requirement as appearing and operating as a “claim-

processing rule,” rather than a jurisdictional requirement. 41 The plain language of the

statute is satisfied once 30 days have passed upon receipt of the request made to the

Warden, as this prong of the statute acts as an alternative to the BOP administrative

exhaustion prong. The Court has jurisdiction here.

           B.     The Court can determine whether “extraordinary or compelling
                  reasons” exist without complete deference to the Bureau of
                  Prisons.

           The Court may grant Mr. Johnson’s motion for a reduction of his term of




39   United States v. Younger, No. 16-cr-40012-DDC, Doc. 99 at 2, n.2 (D. Kan. June 9, 2020).

40   United States v. Alam, No. 20-1298, 2020 WL 2845694, at *1-2 (6th Cir. June 2, 2020).

41   Id.



                                                    11
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 12 of 20




imprisonment if “extraordinary and compelling reasons warrant such a reduction.” 42

Congress has not provided specifics as to what constitutes “extraordinary and

compelling reasons,” except, inter alia, to state that a reduction must be “consistent

with applicable policy statements issued by the Sentencing Commission.” 43

          The Sentencing Commission policy statement is found in § 1B1.13. It has not

been amended since the passage of the First Step Act. The statement still says the

Court may reduce a term of imprisonment “[u]pon a motion of the Director of the

Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A).” Further, Application Note 1 of §

1B1.13 says that a defendant may be entitled to a sentence reduction if, “[a]s

determined by the Director of the Bureau of Prisons, there exists in the defendant’s

case an extraordinary and compelling reason other than, or in connection with, the

reasons described in subdivisions (A) through (C)” of the application note. 44

          The Sentencing Commission’s policy statement made the BOP the sole

gatekeeper to both filing a motion for a reduction in the first instance and to

determining whether “extraordinary and compelling reasons” warrant sentence

reduction. In other words, the policy statement grants the BOP enormous discretion

regarding these motions, commonly referred to as compassionate release motions.

          The First Step Act changed the law to shift the discretion to the judiciary and

away from the BOP. Since the passage of the First Step Act, in the past year, several


42   18 U.S.C. § 3582(c)(1)(A)(i).

43   18 U.S.C. § 3582(c)(1)(A).

44   § 1B1.13, n.1(D).



                                             12
         Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 13 of 20




courts have wrestled with the question how to interpret the Sentencing Commission’s

policy statement now that the First Step Act modified the role of the BOP in the

compassionate release process.

        Although not an exhaustive catalog of all cases, the overwhelming majority of

courts have determined that “the Bureau of Prisons is no longer an obstacle to a court’s

consideration of whether compassionate release is appropriate.” 45 Though, at least one

court held that it remains bound to the Sentencing Commission’s policy statement

regarding the substantive determination as to what are “extraordinary and compelling

reasons” despite the passage of the First Step Act. 46



45 United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United

States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019) (“While the old
policy statement provides helpful guidance, it does not constrain the Court’s independent assessment of
whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).
An interpretation of the old policy statement as binding on the new compassionate release procedure is
likely inconsistent with the Commission’s statutory role.”); United States v. Cantu, No. 1:05-CR-458-1,
2019 WL 2498923, at *3 (S.D. Tex. June 17, 2019) (“Because the Commission’s statutory authority is
limited to explaining the appropriate use of sentence-modification provisions under the current statute,
28 U.S.C. § 994(a)(2)(C), an amendment to the statute may cause some provisions of a policy statement
to no longer fall under that authority ....”) (emphasis in original)); United States v. Brown, No. 4:05-CR-
00227-1, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019) (“Therefore, if the FSA is to increase the use
of compassionate release, the most natural reading of the amended § 3582(c) and § 994(t) is that the
district court assumes the same discretion as the BOP Director when it considers a compassionate release
motion properly before it.”); United States v. Adams, No. 6:94-CR-302, 2019 WL 3751745, at *3 (M.D.N.C.
Aug. 8, 2019) (holding that the Director of the Bureau of Prisons’ prior “interpretation of ‘extraordinary
and compelling’ reasons is informative,” but not dispositive.); United States v. Bucci, No. CR 04-10194-
WGY, 2019 WL 5075964, at *1 (D. Mass. Sept. 16, 2019) (“This Court agrees with Judge Hornby of the
District of Maine that interpreting the Sentencing Commission’s guidance on compassionate release
today begins with the premise that ‘[t]he First Step Act did not change the statutory criteria for
compassionate release, but it did change the procedures, so that the Bureau of Prisons is no longer an
obstacle to a court’s consideration of whether compassionate release is appropriate.’”) (citation omitted).

46 United States v. Lynn, No. CR 89-0072-WS, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019) (“The

Commission may well decide that, since BOP is no longer the gatekeeper regarding the filing of motions
for compassionate release, neither should it be the gatekeeper regarding the residual category of
extraordinary and compelling reasons for compassionate release. Should the Commission so amend its
policy statement, the courts will of course be bound by Section 3582(c)(1)(A) to follow the amended
version. Until that day, however, the Court must follow the policy statement as it stands.”).



                                                   13
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 14 of 20




          We ask the Court to join the majority view that it is the Court, not the BOP, that

decides what are “extraordinary and compelling reasons” that may warrant relief, and

whether they are present in this case. Indeed, one District of Kansas Court has already

adopted the majority view in United States v. Perez. 47

          The Court can assume that when Congress passed § 603(b) of the First Step Act,

it did so with full knowledge of how BOP had interpreted and executed the prior version

of the statute. 48 Again, Congress was clear by how it titled § 603(b) that Congress’s

intent was to (as it says) “increas[e] the use and transparency of compassionate

release.” 49 This language could not be clearer — Congress wants district courts to use

compassionate release more.

          C.      The “extraordinary and compelling reasons” present here
                  warrant a sentence reduction.

          As stated above, the Court can exercise its own discretion as to what constitutes

“extraordinary and compelling reasons” to warrant a sentence reduction. The only

statutory limitation is that the sentence reduction must be consistent with the

application policy statements issued by the Sentencing Commission. 50

          Mr. Johnson requests that the Court consider his age, extreme medical


47
  No. 88-10094-1-JTM, Doc. 175 (D. Kan. Mar. 11, 2020) (“As a majority of district courts have concluded,
this court concludes that it has the authority to exercise the same discretion as the BOP when weighing
a request for compassionate relief.”).

48See, e.g., Food & Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 144 (2000) (noting
Congress has “effectively ratified the FDA’s long-held position that it lacks jurisdiction under the FDCA
to regulate tobacco products”).

49 Yates v. United States, 135 S. Ct. 1074, 1090 (2015) (J. Alito, concurring) (“Titles can be useful devices

to resolve ‘doubt about the meaning of a statute.’”) (citation omitted).

50   18 U.S.C. § 3582(c)(1)(A).


                                                    14
         Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 15 of 20




conditions, and the § 3553(a) factors that led to his sentence. As explained, Mr. Johnson

is almost 51 years-old and has multiple, serious health concerns that make him

extremely vulnerable to continued imprisonment at a facility ravaged by COVID-19.

        He has already been infected with the SARS-CoV-2 virus. He continues to live

in a close, communal environment. He has no control over his surroundings. He cannot

obtain on his own personal protective equipment and supplies that may protect him

against infection.

        As of yesterday, 86 federal inmates had died in BOP custody from COVID-19.

Courts across the country have factored COVID-19 into their rationales for granting

compassionate release. 51 There is no question that, due to his failing health, Mr.


51 See, e.g., United States v. Hernandez, No. 18-cr-20474, D.E. 41 (S.D. Fla. Apr. 2, 2020) (granting
unopposed motion for compassionate release for defendant with cancer & immunosuppression and just
under 12 months left to serve on 39 month sentence); United States v. Perez, No. 1:17-cr-513-AT, D.E. 98
(S.D.N.Y. Apr. 1, 2020) (granting compassionate release where “[t]he benefits of keeping [Perez] in prison
for the remainder of his sentence are minimal, and the potential consequences of doing so are
extraordinarily grave”); United States v. Rodriguez, No. 2:03-cr-271-AB, D.E. 135 (E.D. Pa. Apr. 1, 2020)
(granting release after finding risk factors for COVID-19 constitute extraordinary and compelling reason
and noting that prisons are “tinderboxes for infectious disease”); United States v. Gonzalez, No. 2:18-cr-
232-TOR, D.E. 834 (E.D. Wash. Mar. 31, 2020) (releasing defendant one month into a 10 month sentence
in light of medical issues; ordinarily these conditions would be manageable but “these are not ordinary
times”); United States v. Marin, No. 15-cr-252, D.E. 1326 (E.D.N.Y. Mar. 30, 2020) (“[F]or the reasons
stated in his motion, including his advanced age, significantly deteriorating health, elevated risk of dire
health consequences due to the current COVID-19 outbreak, status as a non-violent offender, and service
of 80% of his original sentence.”); United States v. Muniz, Case No. 4:09-cr-199, D.E. 578 (S.D. Tex. Mar.
30, 2020) (releasing defendant serving 188-month sentence for drug conspiracy in light of vulnerability
to COVID-19: “[W]hile the Court is aware of the measures taken by the Federal Bureau of Prisons, news
reports of the virus’s spread in detention centers within the United States and beyond our borders in
China and Iran demonstrate that individuals housed within our prison systems nonetheless remain
particularly vulnerable to infection.”); United States v. Bolston, Case No. 1:18-cr-382-MLB, D.E. 20 (N.D.
Ga. Mar. 30, 2020) (releasing defendant in part because “the danger inherent in his continued
incarceration at the R.A. Deyton Detention Facility . . . during the COVID-19 outbreak justif[y] his
immediate release from custody”); United States v. Powell, No. 1:94-cr-316-ESH, D.E. 98 (D.D.C. Mar.
28, 2020) (granting unopposed motion for compassionate release in light of COVID-19 and finding it
“would be futile” to require defendant to first exhaust in light of open misdemeanor case); United States
v. Campagna, 2020 WL 1489829 (S.D.N.Y. Mar. 27, 2020) (compassionate release grant); United States
v. Copeland, No. 2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting First Step Act relief to defendant in
part due to “Congress’s desire for courts to release individuals the age defendant is, with the ailments
that defendant has during this current pandemic”); United States v. Underwood, Case No. 8:18-cr-201-


                                                   15
         Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 16 of 20




Johnson is included in the pool of high-risk inmates susceptible to the disease. 52

        And, although we may not be able to stop him from getting the virus, we are

dubious that he has recovered from it. For many, COVID-19 last for months, creating

“relentless and rolling waves of symptoms” that impact every aspect of life, and reduce

the ability to perform self-care. 53 COVID-19 also can cause long-term health risks for

even those who are considered “recovered.” Those risks include long-term lung damage,

stroke, heart damage, and abnormal blood clotting. 54 This is a new disease and much

continues to be unknown about it.

        While the studies are concerning, the stories of the people behind those studies

make the point even more clearly. We already described the death of Mr. Mohammed,

from FCI Lompoc above. Sadly, there are many more stories like his across the BOP –

“recovered” inmates who die in prison due to this awful disease. 55

        Additionally, the science has not established that once a person is infected with




TDC, D.E. 179 (Mar. 31, 2020) (encouraging release to furlough of elderly defendant in BOP custody
because, even though no positive of COVID-19 in his facility, “there is significant potential for it to enter
the prison in the near future”).

52United States v. Coker, 2020 WL 1877800 at *4 (E.D. Tenn. 2020) (finding combination of medical
conditions including COPD “extraordinary and compelling reasons justifying a sentence reduction.”).

53Ed Yong, COVID-19 Can Last for Several Months, The Atlantic (June 4, 2020), at
https://www.theatlantic.com/health/archive/2020/06/covid-19-coronavirus-longterm-symptoms-
months/612679/

54Lori Parshley, The Emerging long-term complications of Covid-19, explained, Vox (May 8, 2020), at
https://www.vox.com/2020/5/8/21251899/coronavirus-long-term-effects-symptoms

55It is unknown what criteria BOP uses to classify persons as “recovered.” For another example, Adrian
Solarzano, 54, died at FCI Terminal Island after he was declared “recovered.” Wolford, Brooke, Inmate
was another inmate who ‘recovered’ from coronavirus dies in California prison, officials say, Sacramento
Bee (May 28, 2020), at https://www.sacbee.com/news/coronavirus/article243076476.html.



                                                    16
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 17 of 20




COVID-19, that they are then “immune” from the virus in the future. As a recent article

from the Journal of the American Medical Association explains, “existing limited data

on antibody responses to SARS-CoV-2 and related coronaviruses, as well as one small

animal model study, suggest that recovery from COVID-19 might confer immunity

against reinfection, at least temporarily. However, the immune response to COVID-19

is not yet fully understood and definitive data on post-infection immunity are

lacking.” 56 So if Mr. Johnson is positive and asymptomatic, that does not ensure he isn’t

at risk of future severe illness. 57

          Further, Mr. Johnson has completed more than half of 58-month sentence. His

projected release date is February 7, 2022. Mr. Johnson’s age, health concerns,

possibility for contracting COVID-19, and over half-completion of his sentence are

extraordinary and compelling reasons for a sentence reduction.

          D.      A reduction in sentence in consistent with Congressional and
                  Department of Justice intent following the onset of the COVID-19
                  pandemic.

          The second statutory requirement for compassionate release is that the sentence

reduction be “consistent with applicable policy statements issued by the Sentencing

Commission.” 58 The applicable policy statement is found in § 1B1.13 of the Sentencing

Guidelines. Application Note 1 of § 1B1.13(1), sets forth additional reasons why,




56 Dr. Robert Kirkcaldy (MD, MPH), Dr. Brian King (PhD, MPH), Dr. John Brooks (MD), COVID-19

and Postinfection Immunity: Limited Evidence, Many Remaining Questions, JAMA (May 11, 2020);
2020;323(22):2245-2246. doi:10.1001/jama.2020.7869

57   See United States v. Raymond Carter, 16-cr-00156-TSC (D.D.C.).

58   18 U.S.C. § 3582(c)(1)(A).


                                                   17
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 18 of 20




according to the Sentencing Commission, compassionate release may be appropriate. It

includes in subpart (D) a catchall provision, or “other reasons” for a sentence reduction.

As described above, this guideline has not been updated since the passage of the First

Step Act, let alone since the onset of the COVID-19 global pandemic.

           After the current pandemic began to sweep across the country, the Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (CARES Act). 59 The

CARES Act instructed that if the Attorney General found “that emergency conditions

will materially affect the functioning of the Bureau [BOP], the Director of the Bureau

may lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement … .” 60 As detailed above, Attorney General Barr

made the findings that “emergency conditions” do in fact currently exist within the

BOP. 61 The Attorney General made such findings to protect the health and safety of

BOP personnel and persons in BOP custody. 62

           Thus, the mandate from Congress was clear – due to COVID-19, the Executive

Branch had the authority to release more people from federal prison, for longer periods

of time. The purpose of this law was to reduce the risk of community spread within the




59   PL 116-136, 134 Stat. 281 (Mar. 27, 2020).

60   Id. at § 12003(b)(2).

61   Supra note 2 (Exhibit 1).

62 DOJ, Prioritization of Home Confinement as Appropriate in Response to COVID-19 Pandemic, Att’y

Gen. (Mar. 26, 2020) (Ordering the Director of the Bureau of Prisons to “prioritiz[e] home confinement
as appropriate in response to the COVID-19 pandemic . . . to protect the health and safety of BOP
personnel and the people in our custody.”).



                                                  18
            Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 19 of 20




federal prison system, especially to vulnerable inmates, such as Mr. Johnson. This

intent was echoed by the Attorney General of the United States.

          We do not ask the Court to grant CARES Act relief here, as that decision and

authority is left solely to the BOP. 63 Rather, we invite the Court’s attention to

Congressional intent, and the Direction to the BOP from the Attorney General, as it

may inform the Judicial decision we ask this Court to make in exercise of its own

authority and discretion.

          E.      Release Plan

          If released, Mr. Johnson can reside with either his wife and children at their

home in Stockton, or with his mother in law in Richmond. Although he prefers to go

home, his wife is on federal supervision and thus may not be approved as a valid release

plan. We are happy to provide their address and points of contact to US probation, if

requested. Additionally, The two addresses: his family assures they will provide for any

necessary medical care and treatment.

                                      CONCLUSION

          The Court has the jurisdiction and the discretion to decide whether to grant the

motion to reduce Mr. Johnson’s sentence. Mr. Johnson’s age and extremely poor, if not

critical health conditions, the amount of time served thus far, all culminate as

extraordinary and compelling reasons for reduction of his sentence to time served. This

risk to his health outweighs any benefit to keeping him imprisoned for the remainder




63   18 U.S.C. § 3624(c)(2).



                                             19
         Case 5:18-cr-40006-HLT Document 141 Filed 06/23/20 Page 20 of 20




of his sentence. 64 We respectfully ask the Court to grant this motion.

                                              Respectfully submitted,

                                              s/ Rich Federico
                                              Rich Federico, #22111
                                              Assistant Federal Public Defender
                                              117 SW 6th Avenue, Suite 200
                                              Topeka, Kansas 66603-3840
                                              Phone: 785-232-9828
                                              Fax: 785-232-9886
                                              Email: rich_federico@fd.org


                                CERTIFICATE OF SERVICE


       I hereby certify that on June 23, 2020, I electronically filed the foregoing with
the clerk of the court by using the CM/ECF system which will send a notice of
electronic filing to the following:

       Jared Maag
       Assistant United States Attorney
       jared.maag@usdoj.gov




64 See, e.g., United States v. Brooks, No. 07-CR-20047-JES-DGB, 2020 WL 2509107, at *6 (C.D. Ill. May

15, 2020) (releasing prisoner who served approximately half of his 30 year sentence; “keeping Defendant
imprisoned in an institution unable to quell the plague of COVID-19 within is not consistent with any of
the § 3553(a) factors”).


                                                  20
